                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION

EDITH RENFROE,

              Plaintiff,
                                                             Case No. 3:20-cv-191-J-34JBT
v.

NATIONSTAR MORTGAGE, LLC,

              Defendant.
                                           /

                                         ORDER

       THIS CAUSE is before the Court on Plaintiff Edith Renfroe’s request for preliminary

injunction staying the March 12, 2020, foreclosure sale of her home.             See Verified

Complaint and Request for Preliminary Injunctive Relief and Stay Foreclosure Sale (Doc.

1; Complaint), filed on February 27, 2020. Renfroe’s claims in the Complaint are based

upon her dissatisfaction with the outcome of the state court foreclosure proceedings to

which she has been a party. See generally Complaint. See also Nationstar Mortgage,

LLC v. Edith Renfroe, Case No. 2014-CA-6052 (Fla. 4th Cir. Ct. 2017) (State Action).

Although the Complaint is not a model of clarity, it appears Renfroe is arguing that

Nationstar obtained the foreclosure judgment in the State Action in violation of the Real

Estate Settlement Procedures Act (RESPA), 15 U.S.C. § 1692 et seq., and the Federal

Debt Collection Practices Act (FDCPA), 15 U.S.C. § 1641 et seq., by inter alia failing to

send Renfroe a notice of acceleration before seeking to foreclose her mortgage. Renfroe

argues that these alleged violations entitle her to an injunction staying the foreclosure sale.

See Complaint at 7, 26. Notably, this Court’s review of the state court docket reflects that

the state court entered a final judgment of foreclosure in favor of Nationstar on February
13, 2017, and Florida’s First District Court of Appeal affirmed the final judgment of

foreclosure on April 27, 2018.1 See State Action. Although the foreclosure sale was

previously delayed, on February 18, 2020, the state court entered an order setting the sale

for March 12, 2020.2 See id. Additionally, in an order dated February 20, 2020, the state

court denied Renfroe’s motion to set aside the foreclosure sale. Id.

        In support of her request for preliminary injunction, Renfroe asserts, in conclusory

fashion, that she has a substantial likelihood of success on the merits because “Nationstar

violated Acts of Congress (RESPA and FDCPA, [sic] and violated Plaintiff Renfroe’s Rights

under the 14th Amendment.” See Complaint at 10. Renfroe states that she “would suffer

irreparable harm” without an injunction. Id. at 9. In arguing that she has no adequate

remedy at law, Renfroe merely cites to the transcripts from the state court’s hearing on her

motion to set aside the foreclosure sale. See id. See also id., Exhibit C: December 4,

2019, Hearing Transcripts (Doc. 1-3). Finally, Renfroe asserts that the requested injunction

is in the public interest because “[t]o take away somebody’s family home is the equivalent


        1  Rule 201(b) of the Federal Rules of Evidence allows a court to take judicial notice of “a
fact that is not subject to reasonable dispute because it: (1) is generally known within the trial court’s
territorial jurisdiction; or (2) can be accurately and readily determined from sources whose accuracy
cannot reasonably be questioned.” FED. R. EVID. 201(b). Notably, courts may take judicial notice
of documents from another proceeding because they are matters of public record and “capable of
accurate and ready determination by resort to sources whose accuracy could not reasonably be
questioned.” Horne v. Potter, 392 F. App’x. 800, 802 (11th Cir. 2010). However, a “court may take
judicial notice of a document filed in another court ‘not for the truth of the matters asserted in the
other litigation, but rather to establish the fact of such litigation and related filings.” United States v.
Jones, 29 F.3d 1549, 1553 (11th Cir. 1994) (internal quotation omitted). As such, “a court may take
judicial notice of another court’s order only for the limited purpose of recognizing the ‘judicial act’
that the order represents or the subject matter of the litigation.” Jones, 29 F.3d at 1553. In taking
judicial notice of the state court docket and documents filed therein, the Court will not take notice
of the facts contained within those documents. See id.; see also Kruse, Inc. v. Aqua Sun Invs., Inc.,
Case No. 6:07-cv-1367-Orl-19UAM, 2008 WL 276030, at *3 n.2 (M.D. Fla. Jan. 31, 2008)
(“Pursuant to Federal Rule of Evidence 201, the Court is taking judicial notice of the state case and
its docket entries, . . . but not of the facts contained in those documents.”).
         2 The Court has previously denied a request by Renfroe to stay the State Action. See

Renfroe v. Nationstar, Case No. 3:19-cv-52-J-34JBT (M.D. Fla. June 3, 2019) (Doc. 7).


                                                     2
of a death penalty, except it is a civil action.” Id. at 10. She further states that a “Notice of

Acceleration has to be sent to every homeowner involved in a federally-related mortgage

contract and thus is of great public interest.” Id. Upon review, the Court determines that

Renfroe’s request for injunctive relief is due to be denied for several reasons.

       Rule 65, Federal Rules of Civil Procedure (Rule(s)), as well as Local Rules 4.05 and

4.06, United States District Court, Middle District of Florida (Local Rule(s)), govern the entry

of temporary restraining orders and preliminary injunctions. Preliminarily, the Court notes

that Rule 65(a)(1) provides that a “court may issue a preliminary injunction only on notice

to the adverse party,” and Local Rule 4.06 requires at least 14 days advance notice before

any hearing on a request for preliminary injunctive relief. See Rule 65(a)(1); Local Rule

4.06(a). Because Renfroe does not appear to have given notice to Nationstar and seeks

to stay a foreclosure sale set exactly 14 days from the filing of her Complaint, the Court will

construe her request as one seeking a temporary restraining order rather than a preliminary

injunction. Renfroe fails to comply with Rule 65 to the extent she seeks a temporary

restraining order.

       With regard to the issuance of a temporary restraining order, Rule 65(b)(1) provides:

            The court may issue a temporary restraining order without written
            or oral notice to the adverse party or its attorney only if:

                (A) specific facts in an affidavit or a verified complaint clearly
                    show that immediate and irreparable injury, loss, or
                    damages will result to the movant before the adverse
                    party can be heard in opposition; and

                (B) the movant’s attorney certifies in writing any efforts made
                    to give notice and the reasons why it should not be
                    required.




                                               3
Likewise, Local Rule 4.05(b)(2) requires that a motion seeking a temporary restraining

order be accompanied by affidavits or a verified complaint establishing the threat of

irreparable injury as well as showing “that such injury is so imminent that notice and a

hearing on the application for preliminary injunction is impractical if not impossible.”3 In

addition, Local Rule 4.05(b)(3) directs that the “motion should also . . . describe precisely

the conduct sought to be enjoined.” Moreover, Local Rule 4.05(b)(4) provides that the legal

memorandum in support of the motion must address four specific factors, including the

likelihood of success, the threatened irreparable injury, potential harm to the opposing

parties, and the public interest.

       Upon review of the record, the Court finds that Renfroe’s request for injunctive relief

is due to be denied as procedurally defective because it fails to comply with Rule 65 and

the Local Rules. Significantly, Renfroe only briefly addresses, in conclusory fashion, her

likelihood of success on the merits, the potential harm to Nationstar, and the public interest.

Moreover, although she relies on RESPA and the FDCPA, she fails to cite any legal

authority to show that violations of those statutes support her request for injunctive relief.

See Local Rule 4.05(b)(4). In addition, Renfroe does not include “facts on which the Court

can make a reasoned determination as to the amount of security which must be posted

pursuant to Rule 65(c).” See Local Rule 4.05(b)(3)(ii). Moreover, despite calling her

Complaint “verified,” Renfroe does not represent that it has been submitted under penalty

of perjury; nor does the Complaint include an accompanying affidavit. See Local Rule

4.05(b)(2); 28 U.S.C. § 1746 (allowing for unsworn verifications if the individual declares


       3 Notably, Local Rule 4.06 provides that a party seeking a preliminary injunction must “fully
comply with the procedural requirements of [Local] Rule 4.05(b)(1) through (b)(5) . . . .” Thus,
regardless of whether Renfroe seeks a temporary restraining order or preliminary injunction she
must satisfy these same requirements.


                                                 4
that the statements at issue are true and correct under penalty of perjury). To the contrary,

Renfroe merely certifies that the Complaint complies with Rule 11. See Complaint at 21.

       More importantly, the Court finds that Renfroe has failed to establish a substantial

likelihood that she will succeed on the merits of her claims in this action. In her prayer for

relief, Renfroe asks only that the Court enjoin the foreclosure sale in the State Action. See

id. at 26. However, this Court’s authority to stay a pending state court proceeding is

restricted by the federal Anti-Injunction Act, 28 U.S.C. § 2283, which provides that “[a] court

of the United States may not grant an injunction to stay proceedings in a State court except

as authorized by Act of Congress, or where necessary in aid of its jurisdiction, or to protect

or effectuate its judgments.” Id. Regarding the first exception, an injunction is “expressly

authorized by an Act of Congress” if the Act “creat[es] a specific and uniquely federal right

or remedy, enforceable in a federal court of equity, that could be frustrated if the federal

court were not empowered to enjoin a state court proceeding.” Mitchum v. Foster, 407

U.S. 225, 237 (1972). Here, the Eleventh Circuit has held that “equitable relief is not

available to an individual under the civil liability section of the [FDCPA].” See Sibley v.

Fulton DeKalb Coll. Serv., 677 F.2d 830, 834 (11th Cir. 1982). Similarly, “federal courts

have routinely held that RESPA does not provide for any injunctive relief whatsoever.”

Rodriguez v. Ocwen Fin. Corp., Case No. 17-cv-60574, 2017 WL 3593972, at *7 (S.D. Fla.

Aug. 21, 2017) (collecting cases). Thus, neither statute creates “a specific and uniquely

federal” equitable remedy “that could be frustrated if the federal court were not empowered

to enjoin a state court proceeding.” Mitchum, 407 U.S. at 237. The remaining two

exceptions to the Anti-Injunction Act are also inapplicable. Thus, the relief sought by

Renfroe is precluded by the Anti-Injunction Act. See Sarhan v. H & H Inv’rs, Inc., --- F.




                                              5
App’x ---, Case No. 19-12676, 2020 WL 104353, at *2 n.2 (11th Cir. Jan. 9, 2020) (noting

that requests to enjoin state court foreclosure proceedings “would violate the Anti-

Injunction Act”)4; Morris v. Wells Fargo Bank, N.A., Case No. 6:15-cv-962-ORL-37TB, 2015

WL 4231656, at *3 (M.D. Fla. July 10, 2015); Myrtyl v. Nationstar Mortg. LLC, Case No.

15-cv-61206, 2015 WL 4077376, at *4 (S.D. Fla. July 6, 2015); Lawrence v. JP Morgan

Chase Bank, Case No. 10-cv-81631, 2011 WL 2039097 (S.D. Fla. May 25, 2011).

       Because Renfroe both failed to satisfy the procedural requirements for seeking

injunctive relief and failed to show that she has a likelihood of success on the merits of her

claim, her request for injunctive relief, whether it be for a temporary restraining order or

preliminary injunction, is due to be denied.

       Accordingly, it is

       ORDERED:

       Renfroe’s request for an injunction staying the foreclosure sale in the State Action

is DENIED.

       DONE AND ORDERED in Jacksonville, Florida, on March 4, 2020.




lc23

Copies to:
Pro Se Plaintiff
Counsel of Record

       4  Without addressing the ultimate merit, the Court observes that Renfroe might be well
advised to carefully review the Sarhan decision and its unfortunate outcome for the parties seeking
to stop a foreclosure sale by filing serial cases in federal court.


                                                6
